Pfeifer, J.,
dissenting. The complexities of the law and the burdens of incarceration present enough barriers to the inmate trying to act as his own counsel without adding the further difficulty of an inadequate law library.
In this case, there was a lengthy delay in providing the Rules of Appellate Procedure to Tucker’s prison law library. Without that new volume, there is no good reason to believe that Tucker should have known the proper appellate procedure.
It has already been established that the state must provide a law library in every correctional facility. It follows that the library should be properly and timely maintained.